Opinion filed July 11, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-12-00334-CV
                                  __________

                HANLON GAS PROCESSING, LTD. AND
                PERMIAN LEASING, L.L.C., Appellants

                                        V.

          EASTLAND COUNTY GUARDIAN, INC., Appellee


                      On Appeal from the 91st District Court
                              Eastland County, Texas
                         Trial Court Cause No. CV1242829



                      MEMORANDUM OPINION
       Appellants, Hanlon Gas Processing, Ltd. and Permian Leasing, L.L.C., and
Appellee, Eastland County Guardian, Inc., have filed a joint motion to dismiss this
appeal pursuant to TEX. R. APP. P. 42.1(a)(2). In the motion, the parties state that
they “have now reached a settlement, and have finally resolved this matter.” They
request this court to dismiss the appeal and order that each party bear its own costs.
Therefore, in accordance with the parties’ request, we dismiss this appeal.
        The joint motion to dismiss is granted, and the appeal is dismissed. Each
party is ordered to bear its own costs.


                                                                   PER CURIAM

July 11, 2013
Panel consists of: McCall, J.,
Willson, J., and Hill.1

Wright, C.J., not participating.




        1
        John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by
assignment.

                                                     2